J-S21041-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 DASHAUN M. MURRAY                     :
                                       :
                   Appellant           :   No. 1598 MDA 2021

        Appeal from the Judgment of Sentence Entered July 8, 2021
   In the Court of Common Pleas of Luzerne County Criminal Division at
                     No(s): CP-40-CR-0001089-2017

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 DASHAUN MALIK MURRAY                  :
                                       :
                   Appellant           :   No. 1599 MDA 2021

        Appeal from the Judgment of Sentence Entered July 8, 2021
   In the Court of Common Pleas of Luzerne County Criminal Division at
                     No(s): CP-40-CR-0000436-2021

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 DASHAUN MALIK MURRAY                  :
                                       :
                   Appellant           :   No. 1600 MDA 2021

        Appeal from the Judgment of Sentence Entered July 8, 2021
   In the Court of Common Pleas of Luzerne County Criminal Division at
                     No(s): CP-40-CR-0000473-2021

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
J-S21041-22


                                                 :
                v.                               :
                                                 :
                                                 :
    DASHAUN MALIK MURRAY                         :
                                                 :
                       Appellant                 :   No. 1601 MDA 2021

           Appeal from the Judgment of Sentence Entered July 8, 2021
      In the Court of Common Pleas of Luzerne County Criminal Division at
                        No(s): CP-40-CR-0002636-2019


BEFORE: DUBOW, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                             FILED: JULY 18, 2022

        Dashaun M. Murray (Murray) appeals from the judgments of sentence

and the revocation of probation sentence entered on July 8, 2021, in the Court

of Common Pleas of Luzerne County (trial court) in the four above-captioned

cases. Most of the sentences were made consecutive and all were within the

standard statutory ranges. He argues that the court abused its discretion in

imposing the consecutive sentences and sentencing him to a term of

confinement after revoking his probation. Counsel has filed an application to

withdraw pursuant to Anders v. California, 386 U.S. 738 (1967). We affirm

the judgment of sentence and grant counsel’s petition to withdraw.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.


                                           -2-
J-S21041-22


                                               I.

        At docket number 1089 of 2017, Murray pleaded guilty to second degree

felony Criminal Trespass1 on November 20, 2017.           He was sentenced to

twenty-four months’ probation on December 22, 2017. On August 28, 2018,

probation was revoked for a violation and a new sentence of thirty-six months

of probation was imposed.

        On September 25, 2020, Murray pleaded guilty to Possession with Intent

to Deliver (PWID)2 heroin at docket number 2636 of 2019. On April 30, 2021,

Murray pleaded guilty to Possession of a Firearm Prohibited3 at docket number

473 of 2021 and Aggravated Assault4 at docket number 436 of 2021.

        The court held a sentencing and violation of probation hearing on July

8, 2021, at the four docket numbers. It had the benefit of a Pre-Sentence

Investigative report (PSI).           Murray’s probation for Criminal Trespass

conviction at docket number 1089 of 2017 was revoked for his violation and

the court sentenced him to a term of not less than sixty nor more than 120

months’ incarceration.




____________________________________________


1   18 Pa.C.S. § 3503(a)(1)(ii).

2   35 P.S. § 780-113(a)(30).

3   18 Pa.C.S. § 6105(a)(1).

4   18 Pa.C.S. § 2702(a)(4).


                                           -3-
J-S21041-22


       The court imposed a consecutive sentence of not less than thirty-six nor

more than seventy months’ incarceration on the firearm charge at docket

number 473 of 2021, with a concurrent eighteen-to-thirty-six-month sentence

for Aggravated Assault at 436 of 2021.               It imposed a consecutive term of

forty-eight to ninety-six months’ incarceration for PWID at docket number

2636 of 2019. Hence, the total aggregate sentence for the four crimes was

not less than twelve nor more than twenty-four years’ incarceration.

       On August 10, 2021, after being granted leave to file a post-sentence

motion nunc pro tunc, Murray filed a motion for modification of sentence that

was denied by the trial court on December 3, 2021. Murray filed a timely

notice of appeal. On December 28, 2021, appointed appellate counsel filed a

Rule 1925(b) statement indicating an intention to file an Anders brief since

there were no meritorious issues to raise on appeal.             On March 31, 2022,

counsel filed a petition to withdraw as counsel pursuant to Anders in this

Court.5

                                               II.

                                               A.

       Criminal defendants have a constitutional right to a direct appeal as well

as to counsel on that appeal. See Commonwealth v. Woods, 939 A.2d 896,


____________________________________________


5On February 28, 2022, counsel filed a motion to consolidate the appeals that
had been filed at each docket number. This Court granted the motion and
consolidated these matters on March 31, 2022.


                                           -4-
J-S21041-22


898 (Pa. Super. 2007). Before appointed appellate counsel may be permitted

to withdraw pursuant to Anders, the following conditions must be met:

      Direct appeal counsel seeking to withdraw under Anders must file
      a petition averring that, after a conscientious examination of the
      record, counsel finds the appeal to be wholly frivolous. Counsel
      must also file an Anders brief setting forth issues that might
      arguably support the appeal along with any other issues necessary
      for the effective appellate presentation thereof.

Id. at 898.

      Once an Anders brief is filed, its contents are only sufficient if they:

      (1) provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
      counsel’s conclusion that the appeal is frivolous; and (4) state
      counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).

      In addition, counsel must provide the appellant a copy of the petition to

withdraw and the Anders brief, advising him of the right to retain new

counsel, to proceed pro se, or to raise new grounds for appellate relief. See

id. If counsel has met these obligations, “it then becomes the responsibility

of the reviewing court to make a full examination of the proceedings and make

an independent judgment to decide whether the appeal is in fact wholly

frivolous.” Id. at 354 n.5.

      In this case, counsel has satisfied the technical requirements of Anders

and Santiago. He has filed a petition seeking to withdraw with this Court,


                                      -5-
J-S21041-22


stating that he has examined the entire record and found this appeal to be

frivolous.   The petition included an attached copy of the letter he sent to

Murray. Enclosed with that letter was a copy of the petition to withdraw, as

well as a copy of the Anders brief. The content of the Anders brief also

comports with all requirements for counsel’s withdrawal.        Murray has not

responded.

      Because the Anders requirements have been satisfied, we will turn to

an independent review to determine if Murray’s appeal challenging the

discretionary aspects of his sentence is, in fact, wholly frivolous.

                                       B.

      Murray argues that the trial court erred in sentencing him to consecutive

sentences and that his sentence for the probation violation is excessive. (See

Anders Brief, at 6). Both claims challenge the discretionary aspects of his

sentence. See Commonwealth v. Johnson, 961 A.2d 877, 879 (Pa. Super.

2008), appeal denied, 968 A.2d 1280 (Pa. 2009); Commonwealth v.

Ferguson, 893 A.2d 735, 737 (Pa. Super. 2006), appeal denied, 906 A.2d

1196 (Pa. 2006).

             Before [this Court may] reach the merits of [a challenge to
      the discretionary aspects of a sentence], we must engage in a four
      part analysis to determine: (1) whether the appeal is timely; (2)
      whether Appellant preserved his issue; (3) whether Appellant’s
      brief includes a concise statement of the reasons relied upon for
      allowance of appeal with respect to the discretionary aspects of
      sentence [see Pa.R.A.P. 2119(f)]; and (4) whether the concise
      statement raises a substantial question that the sentence is
      appropriate under the sentencing code. ...


                                      -6-
J-S21041-22


Commonwealth v. Giordano, 121 A.3d 998, 1007-08 (Pa. Super. 2015),

appeal denied, 131 A.3d 490 (Pa. 2016) (citation omitted; brackets in

original). If these four requirements are met, the Court will review the merits

of the case for an abuse of discretion.6

       In order to demonstrate that a substantial question has been raised, an

appellant must state (1) where his or her sentence falls in conjunction with

the sentencing guidelines; (2) the Sentencing Code provision that has been

violated; (3) the fundamental norm that the sentence ran afoul of; and (4)

how the sentence violated that norm. See Commonwealth v. Naranjo, 53

A.3d 66, 72 (Pa. Super. 2012); see also 42 Pa.C.S. § 9781(c) (permitting

appellate review of sentences imposed unreasonably or in violation of

statutory guidelines).

       Instantly, Murray filed a timely notice of appeal and preserved the

sentencing issue in a post-sentence motion. He also included a Rule 2119(f)



____________________________________________


6 “Revocation of a probation sentence is a matter committed to the sound
discretion of the trial court and that court’s decision will not be disturbed on
appeal in the absence of an error of law or an abuse of discretion.”
Commonwealth v. Perreault, 930 A.2d 553, 558 (Pa. Super. 2007), appeal
denied, 945 A.2d 169 (Pa. 2008) (citation omitted). “[A] sentence will not be
disturbed on appeal absent a manifest abuse of discretion.” Commonwealth
v. Raven, 97 A.3d 1244, 1253 (Pa. Super. 2014), appeal denied, 105 A.3d
736 (Pa. 2014) (citation omitted). In the context of sentencing, “an abuse of
discretion is not shown merely by an error in judgment. Rather, the appellant
must establish, by reference to the record, that the sentencing court ignored
or misapplied the law, exercised its judgment for reasons of partiality,
prejudice, bias or ill will, or arrived at a manifestly unreasonable decision.”
Id.

                                           -7-
J-S21041-22


concise statement in the Anders brief.            However, Murray’s one sentence

statement fails to identify where his sentence falls in the sentencing

guidelines, what sentencing code provision was violated, the relevant

fundamental norm or how his sentence violated it. See Naranjo, supra at

72; (Anders Brief, at 3).       Therefore, he has failed to raise a substantial

question.

      Nevertheless, because this case involves Anders, our duty requires our

independent review of the merits of Murray’s claims. See Santiago, supra

at 354 n.5. Hence, we will review his issue despite the Rule 2119(f)’s lack of

specificity.

                                          C.

      As this Court has often observed, defendants convicted of multiple

offenses are not entitled to a “volume discount” on their aggregate sentence.

Commonwealth v. Green, 149 A.3d 43, 53 (Pa. Super. 2016), appeal

denied, 168 A.3d 1255 (Pa. 2017). “Generally, Pennsylvania law affords the

sentencing     court   discretion   to   impose    its   sentence   concurrently   or

consecutively to other sentences being imposed at the same time or to

sentences already imposed.” Commonwealth v. Austin, 66 A.3d 798, 808

(Pa. Super. 2013), appeal denied, 77 A.3d 1258 (Pa. 2013) (citation omitted).

      Furthermore, “upon revoking probation, the trial court is limited only by

the maximum sentence that it could have imposed originally at the time of

the probationary sentence[.]”       Commonwealth v. Pasture, 107 A.3d 21,


                                         -8-
J-S21041-22


27-28 (Pa. 2014). After revoking probation, a court can impose a sentence

of total confinement if it finds:   “(1) the defendant has been convicted of

another crime; or (2) the conduct of the defendant indicates that it is likely

that he will commit another crime if he is not imprisoned; or (3) such a

sentence is essential to vindicate the authority of the court.”         42 Pa.C.S.

§ 9771(c).

        Instantly, the trial court indicated that it was familiar with Murray’s

history. (See N.T. Sentencing, 7/08/21, at 3). In fact, the court considered

the information contained in Murray’s PSI, so we presume that it “was aware

of the relevant information regarding the defendant’s character and weighed

those    considerations   along   with   mitigating   statutory   factors.”   See

Commonwealth v. Akhmedov, 216 A.3d 307, 329 (Pa. Super. 2019),

appeal denied, 224 A.3d 364 (Pa. 2020) (citation omitted). Murray’s probation

was revoked for his commission of a crime while on probation, and the

sentence imposed was the same as the court could have imposed at the time

he was originally sentenced.      See Pasture, supra at 27-28; 42 Pa.C.S.

§ 9771(c). In imposing sentence, the court properly granted credit for all time

served. The sentence for each count, including for the criminal trespass for

which his probation was revoked, was within the sentencing guidelines, with

the court exercising its discretion to impose the sentences for three of the four

crimes consecutively. See Austin, supra at 808; (N.T. Sentencing, at 5-6).

Murray declined to speak on his behalf prior to the trial court imposing the


                                         -9-
J-S21041-22


aggregate sentence of not less than twelve nor more than twenty-four years’

incarceration for the four crimes. (See N.T. Sentencing, at 5-6).

     We discern no manifest abuse of the court’s discretion in revoking

probation and imposing consecutive sentences, and Murray’s challenge to the

discretionary aspects of sentence lacks merit. See Raven, supra at 1253;

Perreault, supra at 558. Moreover, our independent review of the record

does not reveal any non-frivolous issues and we grant counsel’s application to

withdraw. See Santiago, supra at 354 n.5.

     Judgments of sentence affirmed.         Counsel’s application to withdraw

granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/18/2022




                                    - 10 -